Exhibit 10.1
EXECUTION VERSION
FORM OF SERVICES AGREEMENT
Services Agreement (“Agreement”) made as of July  _____, 2011 by and between
Homeland Security Capital Corporation, a Delaware corporation (“Provider”), and
                    -_, a                      corporation (“Company”).
PREAMBLE
Company desires to obtain services from Provider and Provider is willing to
furnish, or make available, such services to Company. Provider and Company
desire to set forth and define the basis for providing such services.
NOW THEREFORE, the parties agree as follows:
1. Services. Commencing with the execution of this Agreement, Provider will
provide, or otherwise make available, to Company various advisory services,
including government and general sales and marketing assistance, financial
oversight, strategic guidance and administrative assistance. Exhibit A to this
Agreement sets forth the services which will be provided to Company in
consideration of the monthly fee set forth in Section 2 hereof. Additional
services provided to and requested by Company from Provider that are not covered
by this Agreement (“Non-Covered Services”) will be charged to Company at
Provider’s actual cost thereof or if provided by personnel employed by Provider,
at an appropriate allocated cost basis.
2. Monthly Fee. For performing the services set forth on Exhibit A, Company will
pay Provider a monthly fixed fee of Twenty Five Thousand Dollars ($25,000)
(“Management Fee”), payable on the 1st day of the month in which services are to
be provided; provided, however, that for any month where a net loss is recorded
on Company’s month-end statement of operation prepared in accordance with U.S.
generally accepted accounting principles, Provider shall forego its right to the
Management Fee for that month, and any portions of such Management Fee that
Company has already paid to Provider shall be credited against future payments
to be paid by Company pursuant to Sections 2 and 3 of this Agreement. Provider
must obtain the prior consent of the Chief Executive Officer of Company (which
consent shall not be unreasonably withheld or delayed) before incurring any
additional out-of-pocket costs and expenses; provided, however, that such
consent shall not be required and Company shall reimburse Provider for all
reasonable expenses (i) incurred in connection with Provider’s out-of-pocket
travel and out-of-pocket expenses incurred when traveling to Company, and
(ii) in connection with the accounting, compliance and annual audit third party
costs paid for by Provider on behalf of Company.
3. Payment for Non-Covered Services. Prior to providing Non-Covered Services,
Provider shall request the written approval from Company’s Chief Executive
Officer for the applicable charges in connection with the Non-Covered Services.
All such approved charges shall be payable within 30 days from the date of
billing. Provider shall not provide any Non-Covered Services for which written
approval was not granted. It is expressly understood and agreed that Provider
may defer billing for a period of up to 60 days and not render bills
periodically. The failure to render periodic bills or to determine such charges
periodically will not constitute a waiver of Company’s obligations to pay for
such services within 30 days after billing. Provider, in its sole discretion,
may prospectively or retroactively waive, in whole or in part, any payments due
or to become due hereunder or charge a lesser amount than required hereby
without adversely affecting its right to payment for services for which it has
rendered bills or to thereafter increase the charges to an amount not to exceed
the amount provided for herein.

 

 



--------------------------------------------------------------------------------



 



4. Representations and Warranties.
(a) Provider hereby represents and warrants to Company:
(i) Provider has full legal capacity to enter into this Agreement, and this
Agreement has been validly executed and delivered by Provider and is binding and
enforceable against Provider in accordance with the terms hereof; and
(ii) The execution and delivery by Provider of this Agreement, and the
performance by Provider of Provider’s obligations herein do not require the
consent, authorization or approval of any person, entity or administrative
agency or governmental body.
(b) Company hereby represents and warrants to Provider:
(i) Company has full legal capacity to enter into this Agreement, and this
Agreement has been validly executed and delivered by Company and is binding and
enforceable against Company in accordance with the terms hereof; and
(ii) The execution and delivery by Company of this Agreement, and the
performance by Company of Company’s obligations herein do not require the
consent, authorization or approval of any person, entity or administrative
agency or governmental body
5. Miscellaneous.
(a) Nothing contained herein shall be construed to relieve the directors or
officers of either party from the performance of their respective duties or to
limit the exercise of their powers in accordance with the respective
certificates of incorporation and bylaws of the parties and any applicable
provisions of the General Corporation Law of the State of Delaware. It is
understood and agreed that the activities of the parties hereunder shall at all
times be subject to the control and direction of their respective boards of
directors and officers.
(b) Neither Provider, its affiliates or subsidiary companies, nor any of their
respective officers, directors or employees shall be liable to Company solely
based upon the services provided to Company or its subsidiaries by third parties
pursuant to this Agreement. The provisions of this Agreement are for the sole
benefit of Provider and Company and shall not, except to the extent otherwise
expressly stated herein, inure to the benefit of any third party.

 

 



--------------------------------------------------------------------------------



 



(c) The terms of this Agreement shall commence on the 1st day of the month
ninety (90) days after the date of the execution hereof and shall terminate on
the third anniversary of this Agreement; provided, however, that:
(i) If C. Thomas McMillen ceases to be an employee of Provider, in the month
immediately following such cessation of employment, the Management Fee will be
reduced from $25,000 to $12,500;
(ii) Company may terminate this Agreement upon written notice of termination
specifying breach effective immediately upon the receipt by Provider of such
notice if Provider commits a material breach of this Agreement and fails to cure
such material breach within thirty (30) days after its receipt from Company of
written notice describing such breach; and
(iii) Company may terminate this Agreement upon simple written notice if
Provider becomes insolvent or subject to any bankruptcy, insolvency,
receivership or similar proceeding that is not dismissed within one-hundred and
twenty (120) days.
(d) This Agreement shall not be assignable except with the prior written consent
of the parties hereto.
(e) Neither party shall be liable to the other party or to third parties for the
acts or omissions of the other party. Each party shall indemnify, assume the
defense of (if requested), and hold harmless the other party and its directors,
officers, employees, and agents from every claim, loss, damage, injury, expense
(including reasonable attorney’s fees with counsel of the indemnified party’s
choice), judgment, and liability of every kind, nature, and description
(“Liability”) arising in whole or in part from the indemnifying party’s breach
of this Agreement, or the indemnifying party’s negligent, fraudulent, or illegal
acts or omissions except, as to the party requesting indemnification, to the
extent such Liability results in whole or in part from the breach of this
Agreement by the party requesting indemnification or the unauthorized,
negligent, fraudulent, or illegal act or omission of the party requesting
indemnification.
(f) This Agreement shall be governed and construed under the laws of the State
of Delaware applicable to agreements made and to be performed solely within such
state, without application of the doctrine of conflict of laws. Any dispute,
controversy or question of interpretation arising under, out of, in connection
with or in relation to this Agreement or any amendments hereof, or any breach or
default hereunder, shall be litigated exclusively in the state or federal courts
of competent jurisdiction located in the State of Delaware. Each of the parties
hereby irrevocably submits to the jurisdiction of any court of competent
jurisdiction located in the State of Delaware.
[Signature Page to Follow]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Services Agreement to be
executed by their duly authorized representatives as of the day and year first
above written.

            HOMELAND SECURITY CAPITAL CORPORATION
      By:           Name:           Title:      

            By:           Name:           Title:      

 

 